EXECUTION COPY




EXHIBIT 10.1
AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated November 10, 2017 (this “Supplement”), to
the Amended and Restated Credit Agreement, dated as of June 27, 2013, as amended
and restated as of February 4, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Microchip
Technology Incorporated (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Revolving Commitments under the
Credit Agreement subject to the approval of the Borrower and the Administrative
Agent, by executing and delivering to the Borrower and the Administrative Agent
a supplement to the Credit Agreement in substantially the form of this
Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a 2020 Multicurrency Tranche Commitment with
respect to Revolving Loans of $220,000,000.00.
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.










US-DOCS\95046108.3

--------------------------------------------------------------------------------







3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
Royal Bank of Canada
Brookfield Place
200 Vesey Street
New York, NY 10281
Attention: Kamran Khan
Email: Kamran.khan@rbccm.com


4. The parties hereto agree that RBC Capital Markets is hereby designated as a
Joint Bookrunner and a Joint Lead Arranger in respect of the credit facility
evidenced by the Credit Agreement as modified hereby.
5. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
6. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
7. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
8. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
9. This Supplement is a “Loan Document” for purposes of the Credit Agreement.
[remainder of this page intentionally left blank]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
ROYAL BANK OF CANADA


 
By:  /s/ Kamran Khan      
       Name: Kamran Khan
       Title: Authorized Signatory
   





Signagure Page to Augumenting Lender Supplement

--------------------------------------------------------------------------------







Accepted and agreed to as of the date first written above:
MICROCHIP TECHNOLOGY INCORPORATED
By
/s/ J. Eric Bjornholt    
Name: J. Eric Bjornholt
Title: Vice President and Chief Financial Officer



Signagure Page to Augumenting Lender Supplement

--------------------------------------------------------------------------------







Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By
/s/ Caitlin Stewart    
Name: Caitlin Stewart
Title: Vice President



Signagure Page to Augumenting Lender Supplement